UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [xx] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file Number:000-28053 INVESTMENT ASSOCIATES, INC. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0204280 (I.R.S. Employer Identification Number) Suite 700, 1620 Dickson Avenue Kelowna, British Columbia, V1Y 9Y2 (Address of principal executive offices) (250) 868-8177 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Shares Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[ X ] Yes[] No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of Issuer's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). (check one):[ X ] Yes[] No The Issuer's revenues for its fiscal year ended September 30, 2007 were $0. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days.(See definition of affiliate in Rule 12b-2 of the Exchange Act.)N/A Note:If determining whether a person is an affiliate will involve an unreasonable effort and expense, the issuer may calculate the aggregate market value of the common equity held by non-affiliates on the basis of reasonable assumptions, if the assumptions are stated. On September 30, 2007, the number of shares outstanding of the registrant's Common Stock was 1,000,000. Transitional Small Business Disclosure Format (Check one):[] Yes[ X ] No PART I BUSINESS Item 1.Description of Business Investment Associates, Inc. (the "Company") was incorporated on July 18, 1997, under the laws of the State of Nevada to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions.The Company has been in the developmental stage since inception and has no operations to date.Other than issuing shares to its original shareholders, the Company never commenced any operational activities.As such, the Company can be defined as a "shell" company, whose sole purpose at this time is to locate and consummate a merger or acquisition with a private entity. Many states have enacted statutes, rules and regulations limiting the sale of securities of "blank check" or "shell" companies in their respective jurisdictions.Management does not intend to undertake any efforts to cause a market to develop in the Company's securities until such time as the Company has successfully implemented its business plan described herein.Relevant thereto, each shareholder of the Company has executed and delivered a "lock-up" letter agreement, affirming that they shall not sell their respective shares of the Company's common stock until such time as the Company has successfully consummated a merger or acquisition and the Company is no longer classified as a "blank check" company.In order to provide further assurances that no trading will occur in the Company's securities until a merger or acquisition has been consummated, each shareholder has agreed to place their respective stock certificate with the Company's legal counsel, who will not release these respective certificates until such time as legal counsel has confirmed that a merger or acquisition has been successfully consummated.However, while management believes that the procedures established to preclude any sale of the Company's securities prior to closing of a merger or acquisition will be sufficient, there can be no assurances that the procedures established relevant herein will unequivocally limit any shareholder's ability to sell their respective securities before such closing. Management has continued to review prospective merger or acquisition candidates during the past fiscal year, but as of the date of this report, there is no agreement between the Company and any third party providing for the Company to merge or acquire any assets.Management of the Company is of the opinion that the business objectives of the Company remain viable, despite the Company's failure to merge with or acquire another business entity to date.Management of the Company continues to review potential merger candidates and acquisition opportunities. Employees During the fiscal year ended September 30, 2007, the Company had no full time employees.The Company's President and Secretary and Treasurer have agreed to allocate a portion of their time to the activities of the Company, without compensation.These officers anticipate that the business plan of the Company can be implemented by their devoting minimal time per month to the business affairs of the Company and, consequently, conflicts of interest may arise with respect to the limited time commitment by such officers. Item 2.Description of Property Facilities.The Company operates from its offices at Suite 700, 1620 Dickson Avenue, Kelowna, British Columbia, V1Y 9Y2, Canada.This space is provided to the Company on a rent free basis by Robert Hemmerling, a director of the Company, and it is anticipated that this arrangement will remain until such time as the Company successfully consummates a merger or acquisition.Management believes that this space will meet the Company's needs for the foreseeable future. Other Property.The Company has no properties and at this time has no agreements to acquire any properties.The Company intends to attempt to acquire assets or a business in exchange for its securities which assets or business is determined to be desirable for its objectives. - 2 - Item 3.Legal Proceedings There are no material legal proceedings which are pending or have been threatened against the Company of which management is aware. Item 4.Submission of Matters to a Vote of Security Holders No matter was submitted to vote of security holders during the fourth quarter of the fiscal year covered by this report. PART II Item 5.Market for Common Equity and Related Stockholder Matters (a) Market Information. There is presently no trading market for the common equity of the Company. (b)Holders. There are ten (10) holders of the Company's Common Stock. As of the date of this report, all of the shares of the Company's Common Stock are eligible for sale under Rule 144 promulgated under the Securities Act of 1933, as amended, subject to certain limitations included in said Rule.In general, under Rule 144, a person (or persons whose shares are aggregated), who has satisfied a one year holding period, under certain circumstances, may sell within any three month period a number of shares which does not exceed the greater of one percent of the then outstanding Common Stock or the average weekly trading volume during the four calendar weeks prior to such sale.Rule 144 also permits, under certain circumstances, the sale of shares without any quantity limitation by a person who has satisfied a two year holding period and who is not, and has not been for the preceding three months, an affiliate of the Company. (c)Dividends. (1) The Company has not paid any dividends on its Common Stock. The Company does not foresee that the Company will have the ability to pay a dividend on its Common Stock in the fiscal year ended September 30, 2007, unless the Company successfully consummates a merger or acquisition and the relevant candidate has sufficient assets available to undertake issuance of such a dividend and management elects to do so, of which there can be no assurance. Item 6.Management's Discussion and Analysis of Financial Condition and Results in Operations The following discussion should be read in conjunction with the Company's audited financial statements and notes thereto included herein.In connection with, and because it desires to take advantage of, the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995, the Company cautions readers regarding certain forward looking statements in the following discussion and elsewhere in this report and in any other statement made by, or on the behalf of the Company, whether or not in future filings with the Securities and Exchange Commission.Forward looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments. Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond the Company's control and many of which, with respect to future business decisions, are subject to change.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by, or on behalf of, the Company.The Company disclaims any obligation to update forward looking statements. - 3 - (a) Plan of Operation. The Company intends to seek to acquire assets or shares of an entity actively engaged in business which generates revenues, in exchange for its securities.The Company has no particular acquisitions in mind and has not entered into any negotiations regarding such an acquisition.None of the Company's officers, directors, promoters or affiliates have engaged in any preliminary contact or discussions with any representative of any other company regarding the possibility of an acquisition or merger between the Company and such other company as of the date of this Form 10-KSB. The Company's Board of Directors intends to provide the Company's shareholders with complete disclosure documentation concerning a potential business opportunity and the structure of the proposed business combination prior to consummation of the same, which disclosure is intended to be in the form of a proxy statement.While such disclosure may include audited financial statements of such a target entity, there is no assurance that such audited financial statements will be available.The Board of Directors does intend to obtain certain assurances of value of the target entity assets prior to consummating such a transaction, with further assurances that an audited statement would be provided within sixty days after closing of such a transaction.Closing documents relative thereto will include representations that the value of the assets conveyed to or otherwise so transferred will not materially differ from the representations included in such closing documents, or the transaction will be voidable. Because the Company presently has nominal overhead or other material financial obligations, management of the Company believes that the Company's short term cash requirements can be satisfied by management injecting whatever nominal amounts of cash into the Company to cover these incidental expenses.There are no assurances whatsoever that any additional cash will be made available to the Company through any means. Item 7.Financial Statements Our audited financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following audited financial statements are filed as part of this annual report: Report of Independent Registered Public Accounting Firm Balance Sheet as at September 30, 2007 Statements of Operations for the years ended September 30, 2007 and 2006 Statements of Changes in Shareholders’ Deficit for the period from October 1, 2001 through September 30, 2007 Statements of Cash Flows for the years ended September 30, 2007 and 2006 Notes to the Financial Statements - 4 - INVESTMENT ASSOCIATES, INC. (A development Stage Enterprise) Financial Statements (Expressed in U.S. Dollars) (Audited) September 30, 2007 Index Report of Independent Registered Public Accounting Firm Balance Sheets Statements of Operations Statements of Stockholders’ Deficit Statements of Cash Flows Notes to Financial Statements - 5 - - 6 - INVESTMENT ASSOCIATES, INC. (A Development Stage Enterprise) BALANCE SHEETS September 30, 2007 2006 ASSETS CURRENT ASSETS Cash $ 4,462 $ 457 Prepaid Expenses & Deposits - - TOTAL ASSETS $ 4,462 $ 457 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ 1,979 $ 1,079 Indebtedness to related parties 2,720 24,720 Loans payable - 10,000 TOTAL CURRENT LIABILITIES 4,699 35,799 COMMITMENTS AND CONTINGENCIES 10,000 - STOCKHOLDERS' DEFICIT Common stock, 25,000,000 shares authorized; $0.001 par value; 1,000,000 shares issued and outstanding 1,000 1,000 Additional paid-in capital 72,283 29,283 Accumulated deficit during development stage (83,520 ) (65,625 ) TOTAL STOCKHOLDERS'DEFICIT (10,237 ) (35,342 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 4,462 $ 457 The accompanying notes are an integral part of these financial statements. - 7 - INVESTMENT ASSOCIATES, INC. (A Development Stage Enterprise) STATEMENTS OF OPERATIONS From Inception (July 18, 1997) Year Ended through September 30, September 30, 2007 2006 2007 REVENUES $ - $ - $ - EXPENSES Selling, general and administrative expenses 17,895 12,380 87,298 Loss on write-down of note receivable - - 18,679 Gain on forgiveness of note payable - - (22,500 ) Interest expense - - 43 TOTAL EXPENSES 17,895 12,380 83,520 LOSS FROM OPERATIONS (17,895 ) (12,380 ) (83,520 ) LOSS BEFORE TAXES (17,895 ) (12,380 ) (83,520 ) INCOME TAXES - - - NET LOSS $ (17,895 ) $ (12,380 ) $ (83,520 ) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ (0.02 ) $ (0.01 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED 1,000,000 1,000,000 The accompanying notes are an integral part of these financial statements. - 8 - INVESTMENT ASSOCIATES, INC. (A Development Stage Enterprise) STATEMENT OF STOCKHOLDERS' DEFICIT Deficit Accumulated Common Stock Additional During Total Number Paid-In Development Stockholders' of Shares Amount Capital Stage Deficit Balance, July 18, 1997 (Inception) - $ - $ - $ - $ - Common stock issued in exchange for services 1,000,000 1,000 - - 1,000 Net loss for the year ended September 30, 1997 - - - (1,000 ) (1,000 ) Balance, September 30, 1997 1,000,000 1,000 - (1,000 ) - Net loss for the year ended September 30, 1998 - Balance, September 30, 1998 1,000,000 1,000 - (1,000 ) - Expenses paid by third party on behalf of the Company - - 335 - 335 Net loss for the year ended September 30, 1999 - - - (335 ) (335 ) Balance, September 30, 1999 1,000,000 1,000 335 (1,335 ) - Expenses paid by third party on behalf of the Company - - 13,870 - 13,870 Net loss for the year ended September 30, 2000 - - - (15,370 ) (15,370 ) Balance, September 30, 2000 1,000,000 1,000 14,205 (16,705 ) (1,500 ) Third party expenses paid by an affiliate on behalf of the company - - 4,898 - 4,898 Net loss for the year ended September 30, 2001 - - - (7,618 ) (7,618 ) Balance, September 30, 2001 1,000,000 1,000 19,103 (24,323 ) (4,220 ) Third party expenses paid by an affiliate on behalf of the company - - 898 - 898 Net loss for the year ended September 30, 2002 - - - (6,790 ) (6,790 ) Balance, September 30, 2002 1,000,000 1,000 20,001 (31,113 ) (10,112 ) Third party expenses paid by an affiliate on behalf of the company - - 3,190 - 3,190 Net loss for the year ended September 30, 2003 - - - (7,960 ) (7,960 ) Balance, September 30, 2003 1,000,000 1,000 23,191 (39,073 ) (14,882 ) Working capital contributions received from an affiliate - - 6,092 - 6,092 Net loss for the year ended September 30, 2004 - - - (5,837 ) (5,837 ) Balance, September 30, 2004 1,000,000 1,000 29,283 (44,910 ) (14,627 ) Net loss for the year ended September 30, 2005 - - - (8,335 ) (8,335 ) Balance, September 30, 2005 1,000,000 1,000 29,283 (53,245 ) (22,962 ) Net loss for the year ended September 30, 2006 - - - (12,380 ) (12,380 ) Balance, September 30, 2006 1,000,000 $ 1,000 $ 29,283 $ (65,625 ) $ (35,342 ) Reclassification of related party debt 32,000 Cash contributions from related party 11,000 Net loss for the year ended September 30, 2007 - - (17,895 ) (17,895 ) Balance, September 30, 2007 1,000,000 $ 1,000 $ 72,283 $ (83,520 ) $ (10,237 ) The accompanying notes are an integral part of these financial statements. - 9 - INVESTMENT ASSOCIATES, INC. (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS From Inception (July 18, 1997) Year Ended through September 30, September 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (17,895 ) $ (12,380 ) $ (83,520 ) Adjustments to reconcile net loss to net cash used in operating activities: Loss on write-down of note receivable - - 18,679 Gain on forgiveness note payable - - (22,500 ) Increase in prepaid expenses and deposits - - Increase (decrease) in accounts payable and accrued liabilities 900 (2,421 ) 1,979 Net cash used by operating activities (16,995 ) (14,801 ) (85,362 ) CASH FLOWS PROVIDED BY INVESTING ACTIVITIES: Issuance of note receivable - - (18,679 ) Net cash used by investing activities - - (18,679 ) CASH FLOWS PROVIDED BY FINANCING ACTIVITIES: Issuance of common stock - - 1,000 Proceeds from issuance of loan payable - - 10,000 Proceeds from related party advances (22,000 ) 13,000 2,720 Proceeds from issuance of note payable - - 22,500 Capital contributed by an affiliate 43,000 - 72,283 Net cash provided by financing activities 21,000 13,000 108,503 NET INCREASE (DECREASE) IN CASH 4,005 (1,801 ) 4,462 CASH, BEGINNING OF PERIOD 457 2,258 - CASH, END OF PERIOD $ 4,462 $ 457 $ 4,462 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - $ 43 Income taxes paid $ - $ - $ - NON-CASH TRANSACTIONS: Common stock issued for services $ - $ - $ 1,000 The accompanying notes are an integral part of these financial statements. - 10 - INVESTMENTS ASSOCIATES, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS Investments Associates, Inc. (the “Company”) was incorporated, under the laws of Nevada on July 18, 1997 to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions.The Company’s business plan is to evaluate, structure and complete a merger with, or acquisition of, a privately owned corporation. The Company has been in a development stage since its inception on July 18, 1997 and has not realized any revenues from its planned operations.The Company’s year end is September30. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. Accounting Method The Company’s financial statements are prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Basic and Diluted Net Loss Per Share Loss per share was computed by dividing the net loss by the weighted average number of shares outstanding during the period. The weighted average number of shares was calculated by taking the number of shares outstanding and weighting them by the amount of time that they were outstanding. At September 30, 2007 and 2006, basic and diluted loss per share is the same, as there are no common stock equivalents outstanding. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Concentration of Risk The Company maintains its cash in primarily one business checking account, the funds of which are insured by the Federal Deposit Insurance Corporation. Compensated Absences Currently, the Company has no employees; therefore, no liability has been recorded in the accompanying financial statements. The Company’s policy will be to recognize the costs of compensated absences when there are employees who earn such benefits. - 11 - INVESTMENTS ASSOCIATES, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 Deferred Offering Costs Costs related to common stock offerings are recorded initially as a deferred asset until the offering is successfully completed, at which time they are recorded as a reduction of gross proceeds in shareholders’ equity. If an offering is not successful, the costs are charged to operations at that time. Derivative Instruments The Financial Accounting Standards Board issued Statement of Financial Accounting Standards (“SFAS”) No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended by SFAS No. 137, “Accounting for Derivative Instruments and Hedging Activities – Deferral of the Effective Date of FASB No. 133”, SFAS No. 138, “Accounting for Certain Derivative Instruments and Certain Hedging Activities”, and SFAS No. 149, “Amendment of Statement 133 on Derivative Instruments and Hedging Activities”,which is effective for the Company as of January 1, 2001.These statements establish accounting and reporting standards for derivative instruments, including certain derivative instruments embedded in other contracts, and for hedging activities.They require that an entity recognize all derivatives as either assets or liabilities in the balance sheet and measure those instruments at fair value. If certain conditions are met, a derivative may be specifically designated as a hedge, the objective of which is to match the timing of gain or loss recognition on the hedging derivative with the recognition of (i) the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk or (ii) the earnings effect of the hedged forecasted transaction. For a derivative not designated as a hedging instrument, the gain or loss is recognized in income in the period of change.The Company has not entered into derivatives contracts to hedge existing risks or for speculative purposes. For the years ended September 30, 2007 and 2006, the Company has not engaged in any transactions that would be considered derivative instrument or hedging activities. Development Stage Activities The Company has been in the development stage since its formation and has not realized any revenue from operations.It will be primarily engaged in evaluating, structuring, and completing a merger with, or acquisition of, a privately owned corporation. Fair Value of Financial Instruments The Company's financial instruments as defined by Statement of Financial Accounting Standards No. 107, "Disclosures about Fair Value of Financial Instruments," may include cash, receivables, advances, accounts payable and accrued expenses.All such instruments are accounted for on a historical cost basis, which, due to the short maturity of these financial instruments, approximates fair value at September 30, 2007 and 2006. - 12 - INVESTMENTS ASSOCIATES, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company has no revenues, minimal cash, and recurring losses since inception.These factors, among others, may indicate that the Company will be unable to continue as a going concern for a reasonable period of time. The financial statements do not include any adjustments relating to the recoverability and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.Management’s plans are to engage in evaluating, structuring, and completing a merger with, or acquisition of, a privately owned corporation.These plans, if successful, will mitigate the factors which raise substantial doubt about the Company’s ability to continue as a going concern.The Company’s continuation as a going concern is dependent upon continuing capital contributions from an affiliate to meet its obligations on a timely basis, consummating a business combination with an operating company, and ultimately attaining profitability.There is no assurance that the affiliate will continue to provide capital to the Company or that the Company can identify a target company and consummate a business combination.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Provision for Taxes Income taxes are provided based upon the liability method of accounting pursuant to Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“SFAS No. 109”). Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end. A valuation allowance is recorded against the deferred tax asset if management does not believe the Company has met the “more likely than not” standard imposed by SFAS No. 109 to allow recognition of such an asset. Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board updated its Statement of Financial Accounting Standards No. 157, “Fair Value Measurements,” (hereinafter "SFAS No. 157") which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. Where applicable, SFAS No. 157 simplifies and codifies related guidance within GAAP and does not require any new fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier adoption is encouraged. The Company does not expect the adoption of SFAS No. 157 to have a significant immediate effect on its financial position or results of operation - 13 - INVESTMENTS ASSOCIATES, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 In June 2006, the Financial Accounting Standards Board issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (hereinafter "FIN 48"), which prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company does not expect the adoption of FIN 48 to have a material immediate impact on its financial reporting.The Company is currently evaluating the impact, if any, the adoption of FIN 48 will have on its disclosure requirements. In March 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 156, “Accounting for Servicing of Financial Assets—an amendment of FASB Statement No. 140.” This statement requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract in any of the following situations: a transfer of the servicer’s financial assets that meets the requirements for sale accounting; a transfer of the servicer’s financial assets to a qualifying special-purpose entity in a guaranteed mortgage securitization in which the transferor retains all of the resulting securities and classifies them as either available-for-sale securities or trading securities; or an acquisition or assumption of an obligation to service a financial asset that does not relate to financial assets of the servicer or its consolidated affiliates. The statement also requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable, and permits an entity to choose either the amortization or fair value method for subsequent measurement of each class of servicing assets and liabilities. The statement further permits, at its initial adoption, a one-time reclassification of available for sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available for sale securities under Statement 115, provided that the available for sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value and requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This statement is effective for fiscal years beginning after September 15, 2006, with early adoption permitted as of the beginning of an entity’s fiscal year. Management believes the adoption of this statement will have no immediate impact on the Company’s financial condition or results of operations. - 14 - INVESTMENTS ASSOCIATES, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 In February 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 155, “Accounting for Certain Hybrid Financial Instruments, an Amendment of FASB Standards No. 133 and 140” (hereinafter “SFAS No. 155”). This statement established the accounting for certain derivatives embedded in other instruments. It simplifies accounting for certain hybrid financial instruments by permitting fair value remeasurement for any hybrid instrument that contains an embedded derivative that otherwise would require bifurcation under SFAS No. 133 as well as eliminating a restriction on the passive derivative instruments that a qualifying special-purpose entity (“SPE”) may hold under SFAS No. 140. This statement allows a public entity to irrevocably elect to initially and subsequently measure a hybrid instrument that would be required to be separated into a host contract and derivative in its entirety at fair value (with changes in fair value recognized in earnings) so long as that instrument is not designated as a hedging instrument pursuant to the statement. SFAS No. 140 previously prohibited a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This statement is effective for fiscal years beginning after September 15, 2006, with early adoption permitted as of the beginning of an entity’s fiscal year. Management believes the adoption of this statement will have no immediate impact on the Company’s financial condition or results of operations. Use of Estimates The process of preparing financial statements in conformity with accounting principles generally accepted in the United States of America requires the use of estimates and assumptions regarding certain types of assets, liabilities, revenues, and expenses. Such estimates primarily relate to unsettled transactions and events as of the date of the financial statements.Accordingly, upon settlement, actual results may differ from estimated amounts. NOTE 3 – INCOME TAXES Years Ended September 30, 2006 2006 Net operating loss carryforward $ 83,500 $ 65,600 Deferred tax asset $ 28,400 $ 22,300 Deferred tax asset valuation allowance (28,400 ) (22,300 ) $ - $ - At September 30, 2007, the Company had deferred tax assets before offsetting valuation allowance calculated at an expected rate of 34% of approximately $28,400.At September 30, 2006, the Company had deferred tax assets before offsetting valuation allowance calculated at an expected rate of 34% of approximately $22,300. - 15 - INVESTMENTS ASSOCIATES, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 As management of the Company cannot determine that it is more likely than not that the Company will realize the benefit of the its deferred tax assets, a valuation allowance equal to the deferred tax assets was recorded at the Company’s year-end financial reporting dates. At September 30, 2007 and 2006, the Company has net operating loss carryforwards of approximately $83,500 and $65,600, respectively, which will expire through the year 2027.The change in valuation allowance from September 30, 2006 to September 30, 2007 is approximately$5,100.This change is primarily due to the change in the Company’s net operating loss carryforwards. The valuation allowance will be evaluated at the end of each year, considering positive and negative evidence about whether the asset will be realized.At that time, the allowance will either be increased or reduced.Reduction could result in the complete elimination of the allowance if positive evidence indicates that the value of the deferred tax asset is no longer impaired and the allowance is no longer required. Should the Company undergo an ownership change, as defined in Section 382 of the Internal Revenue Code, the Company’s tax net operating loss carryforwards generated prior to the ownership change will be subject to an annual limitation which could reduce or defer the utilization of those losses. NOTE 4 – LOAN PAYABLE During the year ended September 30, 2002, an unrelated third party made an unsecured, non-interest bearing loan to the Company for working capital.The loan remains unpaid at September 30, 2007 and is due on demand. See Note 7. NOTE 5 – RELATED PARTY TRANSACTIONS The Company maintains a mailing address at the offices of RD Capital, Inc. (“RD Capital”), an affiliate under common control.At this time, the Company has no need for an office. RD Capital has assumed responsibility for funding the Company’s limited operations.The Company accounts for such proceeds as contributed capital or as indebtedness to a related party.During the year ended September 30, 2004, RD Capital made contributions to the Company totaling $6,092.No capital contributions were made during the years ended September 30, 2006 and September 30, 2005.During the year ended September 30, 2007, RD Capital contributed an additional $11,000. Through September 30, 2007, RD Capital has contributed a total of $72,283 on behalf of the stockholders, which is included in the accompanying financial statements as “additional paid-in capital”.RD Capital does not expect to be repaid for its capital contributions to the Company. - 16 - INVESTMENTS ASSOCIATES, INC. (A Development Stage Enterprise) NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 During the year ended September 30, 2001, Strathmore Minerals Corp, an affiliate corporation under common control, loaned $2,720 to the Company. The loan remains unpaid at September 30, 2007 and is due on demand. NOTE 6 – COMMON STOCK During the year ended September 30, 1997, the Company issued 1,000,000 shares of common stock in exchange for services.There have been no issuances of the Company’s common stock after September 30, 1997. NOTE 7 – COMMITMENTS AND CONTINEGINCIES During the year ended September 30, 2007 the Company reclassified $10,000 from Loans Payable to Commitments and Contingencies.The amount in question was from a loan made through a verbal contract in 2002. The Company has been unable to ascertain if the company who issued the loan is still in operation and will thus be unable to make payment.The Company believes the loan has now exceeded the statute of limitations for loan collections in Nevada and plans to write off the amount in fiscal 2008. - 17 - Item 8.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure There were no other changes or disagreements with Accountants or Auditors during the fiscal year ended September 30, 2007 except as noted below. We have engaged new auditors as our independent accountants to audit our financial statements.The former auditors, Cordovano & Honeck, LLP resigned as our auditors on December 5, 2005 and on December 5, 2005, our board of directors approved the change of independent accountants and appointed Williams & Webster, P.S. as our independent accountants. During the years ended September 30, 2003 and September 30, 2004, there were no disagreements with our former accountants, Cordovano & Honeck, LLP, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure. During the years ended September 30, 2003 and September 30, 2004, our former accountant’s report on our financial statements contained the qualification that our financial statements were prepared assuming that we will continue as a going concern.Given that we have suffered losses from operations and the satisfaction of liabilities and commitments are dependent upon our ability to meet our future financing requirements and the success of its future operations, there is substantial doubt about our ability to continue as a going concern.Our financial statements do not include any adjustments that might result from the outcome of this uncertainty.Other than the qualification regarding uncertainty of our ability to continue as a going concern, our former accountant’s report on our financial statements did not contain an adverse opinion, a disclaimer of opinion or qualification or modification as to uncertainty, audit scope or accounting principles. We have engaged the firm of Williams & Webster, P.S. as of December 5, 2005.During the years ended September 30, 2003 and September 30, 2004, Williams & Webster, P.S. was not consulted on any matter relating to accounting principles to a specific completed or proposed transaction or the type of audit opinion that might be rendered on our financial statements.During the years ended September 30, 2003 and September 30, 2004, Williams & Webster, P.S. did not provide any written or oral advice that was an important factor considered by it in reaching any decision as to accounting, auditing or financial reporting issues. Item 8A.Controls and Procedures (a) Evaluation of disclosure controls and procedures. As required by Rule 13a-15 under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), the Company carried out an evaluation under the supervision and with the participation of the Company's management, including the President and Chief Executive Officer and the Chief Financial Officer, of the effectiveness of the Company's disclosure controls and procedures as of September 30, 2007.In designing and evaluating the Company's disclosure controls and procedures, the Company and its management recognize that there are inherent limitations to the effectiveness of any system of disclosure controls and procedures, including the possibility of human error and the circumvention or overriding of the controls and procedures.Accordingly, even effective disclosure controls and procedures can only provide reasonable assurance of achieving their desired control objectives.Additionally, in evaluating and implementing possible controls and procedures, the Company's management was required to apply its reasonable judgment.Furthermore, in the course of this evaluation, management considered certain internal control areas, in which we have made and are continuing to make changes to improve and enhance controls.Based upon the required evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that as of September 30, 2007, the Company's disclosure controls and procedures were effective (at the "reasonable assurance" level mentioned above) to ensure that information required to be disclosed by the Company in the reports it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. - 18 - From time-to-time, the Company and its management have conducted and will continue to conduct further reviews and, from time to time put in place additional documentation, of the Company's disclosure controls and procedures, as well as its internal control over financial reporting.The Company may from time to time make changes aimed at enhancing their effectiveness, as well as changes aimed at ensuring that the Company's systems evolve with, and meet the needs of, the Company's business.These changes may include changes necessary or desirable to address recommendations of the Company's management, its counsel and/or its independent auditors, including any recommendations of its independent auditors arising out of their audits and reviews of the Company's financial statements.These changes may include changes to the Company's own systems, as well as to the systems of businesses that the Company has acquired or that the Company may acquire in the future and will, if made, be intended to enhance the effectiveness of the Company's controls and procedures.The Company is also continually striving to improve its management and operational efficiency and the Company expects that its efforts in that regard will from time to time directly or indirectly affect the Company's disclosure controls and procedures, as well as the Company's internal control over financial reporting. (b) Changes in internal controls. There were no significant changes in the Company's internal controls or other factors that could significantly affect the Company's internal controls subsequent to the date of their evaluation. PART III Item 9.Directors, Executive Officers, Promoters and Control Persons;Compliance with Section 16(a) of the Exchange Act. Directors are elected for one-year terms or until the next annual meeting of shareholders and until their successors are duly elected and qualified.Officers continue in office at the pleasure of the Board of Directors. The Directors and Officers of the Company as of the date of this report are as follows: Name Age Position Steven N. Khan 51 President and Director Robert Hemmerling 45 Secretary, Treasurer and Director All Directors of the Company will hold office until the next annual meeting of the shareholders and until successors have been elected and qualified.Officers of the Company are elected by the Board of Directors and hold office until their death or until they resign or are removed from office. There are no family relationships among the officers and directors.There is no arrangement or understanding between the Company (or any of its directors or officers) and any other person pursuant to which such person was or is to be selected as a director or officer. Business Experience The following is a brief account of the education and business experience during at least the past five years of each director, executive officer and key employee, indicating the principal occupation during that period, and the name and principal business of the organization in which such occupation and employment were carried out. - 19 - Resumes Steven N. Khan, President and a director of the Company, was appointed to his positions with the Company on February 24, 2004.Mr. Steven Khan currently consults for private and public early stage growth companies in all sectors of industry.He spent close to twenty years in all aspects of the investment industry, including retail, institutional, corporate finance, capital markets, and investment banking areas.Mr. Khan has held senior management roles including serving as President, Chief Executive Officer, and Chairman of a number of regional and national Canadian investment brokerage houses. Mr. Khan is currently a consultant or officer of a number of private and public companies and has raised funds for a variety of companies, with a focus on the natural resource sector. Mr. Khan completed his Bachelor of Science and Master of Business degrees at the University of British Columbia before entering the investment industry.He is a Fellow of the Canadian Securities Institute, holds a Chartered Financial Analyst designation, and is a member of the CFA Institute.He devotes only such time as necessary to the business of the Company, which time is expected to be nominal. Robert Hemmerling, Secretary, Treasurer and a director, was appointed to his positions with the Company in July 1997.In addition to his positions with the Company, since September, 1996, Mr. Hemmerling has been employed with Strathmore Minerals Corp., Kelowna, British Columbia, in the investor relations department.Strathmore Minerals Corp. is engaged in the business of acquiring and developing uranium properties. Prior, from January 1996 through August 1996, Mr. Hemmerling was unemployed.From January 1992 through December 1995, Mr. Hemmerling was an electrician with Concord Electric, Kelowna, British Columbia.He devotes only such time as necessary to the business of the Company, which time is expected to be nominal. Section 16(a) of the Securities Exchange Act of 1934 requires the Company's officers, directors and person who own more than 10% of the Company's Common Stock to file reports of ownership and changes in ownership with the Securities and Exchange Commission, provided that there were any changes to such persons respective stock holdings in the Company during the previous fiscal year.Based upon information provided to the Company, there have been no changes in the securities holdings of any person during the past fiscal year. Family Relationships There are no family relationships among our directors and officers. Board and Committee Meetings The Board of Directors of the Company held no formal meetings during the year ended September 30, 2007.All proceedings of the Board of Directors were conducted by resolutions consented to in writing by all the directors and filed with the minutes of the proceedings of the directors.Such resolutions consented to in writing by the directors entitled to vote on that resolution at a meeting of the directors are, according to the Nevada General Corporate Law and the By-laws of the Company, as valid and effective as if they had been passed at a meeting of the directors duly called and held. For the year ended September 30, 2007 our only standing committee of the Board of Directors was our audit committee. - 20 - Audit Committee Currently our audit committee consists of our entire Board of Directors.We currently do not have nominating, compensation committees or committees performing similar functions.There has not been any defined policy or procedure requirements for shareholders to submit recommendations or nomination for directors. During fiscal 2006/2007, there were informal meetings held by this Committee.The business of the Audit Committee was conducted by resolutions consented to in writing by all the members and filed with the minutes of the proceedings of the Audit Committee. Audit Committee Financial Expert Our board of directors has determined that it does not have a member of its audit committee that qualifies as an "audit committee financial expert" as defined in Item 401(e) of Regulation S-B, and is "independent" as the term is used in Item 7(d)(3)(iv) of Schedule 14A under the Securities Exchange Act of 1934, as amended. We believe that the members of our board of directors are collectively capable of analyzing and evaluating our financial statements and understanding internal controls and procedures for financial reporting.In addition, we believe that retaining an independent director who would qualify as an "audit committee financial expert" would be overly costly and burdensome and is not warranted in our circumstances given the early stages of our development and the fact that we have not generated any material revenues to date. Involvement in Certain Legal Proceedings Our directors, executive officers and control persons have not been involved in any of the following events during the past five years: 1. any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; 2. any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offences); 3. being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or 4. being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. Section 16(a) Beneficial Ownership Compliance Section 16(a) of the Securities Exchange Act requires our executive officers and directors, and persons who own more than 10% of our common stock, to file reports regarding ownership of, and transactions in, our securities with the Securities and Exchange Commission and to provide us with copies of those filings.Based solely on our review of the copies of such forms received by us, or written representations from certain reporting persons, we believe that during fiscal year ended September 30, 2007, all filing requirements applicable to its officers, directors and greater than 10% percent beneficial owners were complied with. - 21 - Code of Ethics Effective December 1, 2005, our company's board of directors adopted a Code of Business Conduct and Ethics that applies to, among other persons, our company's President and Secretary (being our principal executive officer, principal financial officer and principal accounting officer), as well as persons performing similar functions.As adopted, our Code of Business Conduct and Ethics sets forth written standards that are designed to deter wrongdoing and to promote: 1. honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; 2. full, fair, accurate, timely, and understandable disclosure in reports and documents that we file with, or submit to, the Securities and Exchange Commission and in other public communications made by us; 3. compliance with applicable governmental laws, rules and regulations; 4. the prompt internal reporting of violations of the Code of Business Conduct and Ethics to an appropriate person or persons identified in the Code of Business Conduct and Ethics; and 5. accountability for adherence to the Code of Business Conduct and Ethics. Our Code of Business Conduct and Ethics requires, among other things, that all of our company's Senior Officers commit to timely, accurate and consistent disclosure of information; that they maintain confidential information; and that they act with honesty and integrity. In addition, our Code of Business Conduct and Ethics emphasizes that all employees, and particularly Senior Officers, have a responsibility for maintaining financial integrity within our company, consistent with generally accepted accounting principles, and federal and state securities laws.Any Senior Officer who becomes aware of any incidents involving financial or accounting manipulation or other irregularities, whether by witnessing the incident or being told of it, must report it to our company.Any failure to report such inappropriate or irregular conduct of others is to be treated as a severe disciplinary matter. It is against our company policy to retaliate against any individual who reports in good faith the violation or potential violation of our company's Code of Business Conduct and Ethics by another. Our Code of Business Conduct and Ethics was filed with the Securities and Exchange Commission as Exhibit 14.1 to our annual report for the year ended September 30, 2005.We will provide a copy of the Code of Business Conduct and Ethics to any person without charge, upon request.Requests can be sent to:Investment Associates Inc., Suite 700, 1620 Dickson Avenue, Kelowna, British Columbia, V1Y 9Y2. Item 10.Executive Compensation None of the Company's officers and/or directors receive any compensation for their respective services rendered unto the Company, nor have they received such compensation in the past.They all have agreed to act without compensation until authorized by the Board of Directors, which is not expected to occur until the Company has generated revenues from operations after consummation of a merger or acquisition.As of the date of this Form 10-KSB, the Company has no funds available to pay directors.Further, none of the directors are accruing any compensation pursuant to any agreement with the Company. - 22 - It is possible that, after the Company successfully consummates a merger or acquisition with an unaffiliated entity, that entity may desire to employ or retain one or a number of members of the Company's management for the purposes of providing services to the surviving entity, or otherwise provide other compensation to such persons.However, the Company has adopted a policy whereby the offer of any post-transaction remuneration to members of management will not be a consideration in the Company's decision to undertake any proposed transaction.Each member of management has agreed to disclose to the Company's Board of Directors any discussions concerning possible compensation to be paid to them by any entity which proposes to undertake a transaction with the Company and further, to abstain from voting on such transaction.Therefore, as a practical matter, if each member of the Company's Board of Directors is offered compensation in any form from any prospective merger or acquisition candidate, the proposed transaction will not be approved by the Company's Board of Directors as a result of the inability of the Board to affirmatively approve such a transaction. It is possible that persons associated with management may refer a prospective merger or acquisition candidate to the Company.In the event the Company consummates a transaction with any entity referred by associates of management, it is possible that such an associate will be compensated for their referral in the form of a finder's fee.It is anticipated that this fee will be either in the form of restricted common stock issued by the Company as part of the terms of the proposed transaction, or will be in the form of cash consideration.However, if such compensation is in the form of cash, such payment will be tendered by the acquisition or merger candidate, because the Company has insufficient cash available.The amount of such finder's fee cannot be determined as of the date of this Form 10-KSB, but is expected to be comparable to consideration normally paid in like transactions.No member of management of the Company will receive any finder’s fee, either directly or indirectly, as a result of their respective efforts to implement the Company's business plan outlined herein. No retirement, pension, profit sharing, stock option or insurance programs or other similar programs have been adopted by the Company for the benefit of its employees. The Company maintains a policy whereby the directors of the Company may be compensated for out of pocket expenses incurred by each of them in the performance of their relevant duties.The Company did not reimburse any director for such expenses during the fiscal year ended September 30, 2007. There are no bonus or incentive plans in effect, nor are there any understandings in place concerning additional compensation to the Company's officers. SUMMARY COMPENSATION TABLE Long Term Compensation Annual Compensation Awards Payouts (a) (b) (c) (d) (e) (f) (g) (h) (i) Name and Principle Position Year Salary ($) Bonus ($) Other Annual Comp- ensation ($) Restricted Stock Award(s) ($) Securities Underlying Option/SARs (#) LTIP Payouts ($) All Other Comp- ensation ($) Robert Hemmerling, Secretary, Treasurer and Director 2006/ 2007 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 0 0 $0.00 $0.00 $0.00 $0.00 Steven N. Khan, President and Director 2006/ 2007 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 0 0 $0.00 $0.00 $0.00 $0.00 - 23 - Long-Term Incentive Plans There are no arrangements or plans in which we provide pension, retirement or similar benefits for directors or executive officers, except that our directors and executive officers may receive stock options at the discretion of our board of directors.We do not have any material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our directors or executive officers, except that stock options may be granted at the discretion of our board of directors. We have no plans or arrangements in respect of remuneration received or that may be received by our executive officers to compensate such officers in the event of termination of employment (as a result of resignation, retirement, change of control) or a change of responsibilities following a change of control, where the value of such compensation exceeds $60,000 per executive officer. Compensation Of Directors We reimburse our directors for expenses incurred in connection with attending board meetings.We did not pay director's fees or other cash compensation for services rendered as a director in the year ended September 30, 2007. We have no formal plan for compensating our directors for their service in their capacity as directors, although such directors are expected in the future to receive stock options to purchase common shares as awarded by our board of directors or (as to future stock options) a compensation committee which may be established.Directors are entitled to reimbursement for reasonable travel and other out-of-pocket expenses incurred in connection with attendance at meetings of our board of directors.Our board of directors may award special remuneration to any director undertaking any special services on our behalf other than services ordinarily required of a director.No director received and/or accrued any compensation for their services as a director, including committee participation and/or special assignments. Employment Contracts There are no arrangements or plans in which we provide pension, retirement or similar benefits for directors or executive officers.Our directors and executive officers may receive stock options at the discretion of our board of directors in the future.We do not have any material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our directors or executive officers, except that stock options may be granted at the discretion of our board of directors. We have no plans or arrangements in respect of remuneration received or that may be received by our executive officers to compensate such officers in the event of termination of employment (as a result of resignation, retirement, change of control) or a change of responsibilities following a change of control, where the value of such compensation exceeds $60,000 per executive officer. Item 11.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table provides information regarding the beneficial ownership of our common stock as of September 30, 2007 by: - 24 - * each person or entity known by us to be the beneficial owner of more than 5% of the outstanding shares of common stock, * each of our directors and named executive officers, and * all of our directors and executive officers as a group. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner Percent of Class Common Stock David Ward 4531 Granville Avenue Richmond, B. C. V7C 1E3 304,000 common shares Direct Ownership 30.4% Common Stock Robert Hemmerling (1) Suite 810 1708 Dolphin Avenue Kelowna, B.C. V1Y 9S4 304,000 common shares Direct Ownership 30.4% Common Stock Steven N. Khan (1) Director Suite 810 1708 Dolphin Avenue Kelowna, B.C. V1Y 9S4 No Shares Held 0% Common Stock All Officers and Directors as a Group (2 persons) 304,000 common shares 30.4% (1)Officer and Director. The balance of our outstanding common stock is held by eight persons, none of whom hold 5% or more of our outstanding common stock. Changes in Control We are unaware of any contract or other arrangement the operation of which may at a subsequent date result in a change in control of our company. Item 12.Certain Relationships and Related Transactions There have been no related party transactions or any other transactions or relationships required to be disclosed pursuant to item 404 of Regulation S-B. - 25 - Item 13.Exhibits, List and Reports on Form 8-K. (A) Exhibits Exhibit Number Description 3.1 Articles of Incorporation and amendments thereto, as filed with the Issuer's Form 10-SB (file no. 000-28053) filed on November 12, 1999 incorporated herein by reference. 3.3 Bylaws as filed with the Issuer's Form 10-SB (file no. 000-28053) on November 12, 1999 incorporated herein by reference. 4.1 Form of Lock Up Agreement Executed by the Issuer's Shareholders as filed with the Issuer's Form 10-SB (file no.000-28053) filed on November 12, 1999, incorporated herein by reference. 13.1 Form 10QSB for the Period ended December 31, 2006, filed on February 8, 2007, incorporated herein by reference. 13.2 Form 10QSB for the Period ended March 31, 2007, filed on May 15, 2007, incorporated herein by reference. 13.3 Form 10QSB for the Period ended June 30, 2007, filed on August 14, 2007, incorporated herein by reference. 31.1 Section 302 Certification of Chief Executive Officer 31.2 Section 302 Certification of Chief Financial Officer 32 Section 906 Certification (B) Reports on Form 8-K None Item 14.Principal Accountant Fees and Services Audit Fees For the fiscal year ended September 30, 2007, the aggregate fees billed by Williams & Webster, P.S. for professional services rendered for the audit of our annual financial statements included in our annual report on Form 10-KSB were $19,363.For the period ended September 30, 2006, the aggregate fees billed by Williams & Webster, P.S. for professional services rendered for the audit of our annual financial statements included in our annual report on Form 10-KSB were $5,954. Audit Related Fees For the period ended September 30, 2007, the aggregate fees billed for assurance and related services by Williams & Webster, P.S. relating to the performance of the audit of our financial statements which are not reported under the caption "Audit Fees" above, was $-0-.For the period ended September 30, 2006, the aggregate fees billed for assurance and related services by Williams & Webster, P.S. relating to the performance of the audit of our financial statements which are not reported under the caption "Audit Fees" above, was $-0-. - 26 - Tax Fees For the period ended September 30, 2007, the aggregate fees billed by Williams &
